internal_revenue_service number release date index number ---------------------- -------------------- ------------------ ------------------------------------ in re ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------ telephone number --------------------- refer reply to cc psi b04 plr-110214-05 date april legend date date date date date date date date date date date grandfather grandmother father taxpayer brother state probate_court state law state law state law state law dear ------------- -------------------------- ---------------------- ------------------ --------------------------- ---------------------- ------------------- ---------------------- ------------------------- -------------------------- ------------------------- ------------------ -------------------------------------- -------------------------- ------------------------------------ ------------------------------------------------ ------------------------------ ---------------- ----------------------------------------------------- ---------------------------------------------------- --------------------------------------------------- ------------------------------------------------------- ------------------------------------------------ this is in response to your date letter and other correspondence requesting rulings concerning the gift and generation-skipping_transfer gst tax consequences of the proposed disclaimer you have requested the following rulings plr-110214-05 sec_25_2511-1 of the gift_tax regulations will apply to the taxpayer’s disclaimer of her remainder_interest in the subtrust taxpayer’s disclaimer of her remainder_interest in the subtrust within nine months after learning of the existence of the subtrust will have been made within a reasonable_time after knowledge of the existence of the transfer for purposes of sec_25_2511-1 taxpayer’s disclaimer of her remainder_interest in the subtrust within nine months after obtaining a copy of grandfather’s will and within nine months after the death of father will not be a taxable gift under sec_2501 of the internal_revenue_code the transfer of property upon the termination of the subtrust to taxpayer’s children as a result of taxpayer’s disclaimer will not be a taxable_termination under chapter and will not be subject_to the gst tax the facts submitted are as follows grandfather died on date before date a resident of state article article third provides that the balance of grandfather’s interests in real_estate be second of grandfather’s will provides that grandfather’s farm is to be held in trust for grandmother during grandmother’s life or until her remarriage the rents profits and income from the farm are to be applied for_the_use_of grandmother upon grandmother’s death or remarriage property in the trust is to be added to the trust established by article fourth held in trust for the benefit of his children and the lineal_descendants of any deceased children during grandmother’s life or until her remarriage during grandmother’s life or until her remarriage the rents profits and income from the real_estate are to be applied for_the_use_of grandfather’s children and the lineal_descendants of any deceased children in equal shares per stirpes upon grandmother’s death or remarriage the property in the trust is to be added to the trust established by article fourth grandmother’s life or until her remarriage with one-third of the income to be paid to grandmother and the balance of the income to be paid to grandfather’s children and the lineal_descendants of any deceased children in equal shares per stirpes during grandmother’s life upon grandmother’s death the principal of the trust is to be divided into equal shares for each child then living and lineal_descendants of any deceased child one share for each child and one share for the lineal_descendants of each deceased child the trustee is to apply the income of each share set apart for a child to the use of that child during his or her life the trustees may in their discretion article fourth provides that the residuary_estate is to be held in trust during father died on date survived by taxpayer brother and two other children grandmother died on date before date never having remarried taxpayer represents that prior to father’s death she was unaware that she had plr-110214-05 accumulate during the minority of the child so much of his or her income as they deem unnecessary for the child’s proper support and maintenance the trustees may in their discretion pay over to such child upon attaining the age of a portion of the principal not exceeding one-third upon the death of the child the trustees are to pay the principal of the trust to the child’s lineal_descendants in equal shares per stirpes or if there are no lineal_descendants of child then to grandfather’s legal heirs survived by father and four other children pursuant to the provisions of grandfather’s will upon grandmother’s death the real_estate held in the article second trust and the article third_trust were added to the principal of the article fourth trust the principal of the article fourth trust was then divided into five equal shares for father and the four other children of grandfather no subsequent additions were made to the article fourth trust or father’s share known as the subtrust pursuant to the provisions of grandfather’s will upon father’s death the subtrust terminated and the remaining principal is to be divided among taxpayer and her three siblings equally a remainder_interest in any trust created by grandfather’s will taxpayer had no knowledge of the existence of the article fourth trust or the subtrust taxpayer had never seen grandfather’s will trustee of subtrust stating that taxpayer had an interest in a_trust created by grandfather’s will and that the interest became possessory upon father’s death the letter stated that as soon as a custody account became active brother planned to distribute of the securities in the subtrust to taxpayer and the other beneficiaries will a copy of an interim account with respect to subtrust and a copy of probate court’s order accepting the interim account taxpayer’s counsel forwarded these letters to taxpayer on date date was the first time that taxpayer saw grandfather’s will several prior interim accounts with respect to subtrust were mailed to taxpayer taxpayer represents that she was not able to ascertain from such notices that she had an interest in any trust under grandfather’s will matter of grandfather fbo father the notice did not set forth taxpayer’s name a description of subtrust or a description of taxpayer’s interest in subtrust taxpayer one such notice was sent out on or about date the notice was issued in the the records of probate_court indicate that notices of applications for approval of on date brother’s counsel sent taxpayer’s counsel a copy of grandfather’s on or about date taxpayer received a letter from brother who served as a taxpayer represents that she neither received nor accepted any income or state law provides in part that a beneficiary under a will may disclaim in plr-110214-05 represents that she was unable to ascertain from the date notice that she had an interest in the subtrust father served as trustee from date until date father did not discuss family finances with taxpayer and discouraged taxpayer from inquiring about family finances father divulged little or no information to her regarding subtrust principal from the subtrust taxpayer intends to disclaim by formula disclaimer under state law before date that portion of her remainder_interest in subtrust as will not subject her to gift_tax and will not cause any gst tax to be imposed on any income or principal of subtrust whole or in part any interest under a will by delivering a written disclaimer disclaimed be executed by the disclaimant in the manner provided for the execution of deeds of real_property either by the laws of this state or by the laws of the place of execution and declare the disclaimer and the extent thereof delivered not later than the date which is nine months after the event that determines that the taker of the interest is finally ascertained and such interest is indefeasibly vested disclaimers made on or after date provided disclaimers respecting transfers of property made before and applicable to estates of persons dying before date shall be valid if made in accordance with the provisions of said sections in effect on date or in accordance with other statutory or common_law_state law provides in part that a disclaimer of a future_interest shall be state law provides that the provisions of state laws shall apply to state law provides that the disclaimer shall describe the interest law and analysis rulings sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides in relevant part that in the case of taxable transfers creating an interest in the person disclaiming made plr-110214-05 before date where the law governing the administration of the decedent's_estate gives a beneficiary heir or next-of-kin a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent whether the transfer is effected by the decedent's will or by the law of descent and distribution a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer the refusal must be unequivocal and effective under the local law there can be no refusal of ownership of property after its acceptance in the absence of the facts to the contrary if a person fails to refuse to accept a transfer to him of ownership of a decedent's property within a reasonable_time after learning of the existence of the transfer he will be presumed to have accepted the property regulation an interest must be disclaimed within a reasonable_time after obtaining knowledge of the transfer creating the interest to be disclaimed rather than within a reasonable_time after the distribution or vesting of the interest 455_us_305 the supreme court has recognized that under the predecessor to this ruling sec_2601 imposes a tax on every generation-skipping_transfer under based on the information submitted and the representations made we conclude that taxpayer's disclaimer within nine months of learning of the existence of subtrust will be made within a reasonable_time after knowledge of the existence of the transfer under sec_25_2511-1 therefore provided that taxpayer's disclaimer is valid under state law and assuming the other requirements of sec_25_2511-1 are met taxpayer's disclaimer of her remainder_interest in the subtrust will not be a taxable gift under sec_2501 section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date b ii b relating to powers retained by the settlor that would cause the trust to be included in the settlor's gross_estate under sec_2038 or sec_26_2601-1 relating to life_insurance policies includible in the insured's gross_estate under sec_2042 any trust in existence on date is considered an irrevocable_trust additions have been made to subtrust accordingly subtrust is exempt from the subtrust was irrevocable on date and no post-september sec_26_2601-1 provides that except as provided in section plr-110214-05 gst tax as discussed above assuming taxpayer executes the disclaimer as proposed the disclaimer will not constitute a gift subject_to federal gift_tax based on the information submitted and the representations made the transfer of property upon the termination of the subtrust to taxpayer’s children as a result of taxpayer’s disclaimer will not be a taxable_termination under chapter and will not be subject_to the gst tax in accordance with the power_of_attorney on file with this office copies of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter are being sent to your authorized representatives concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
